          Case 3:20-cv-01222-CCC Document 9 Filed 09/30/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHANE L. BURTON,                            :   CIVIL ACTION NO. 3:20-CV-1222
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
HOME DEPOT U.S.A., INC.,                    :
d/b/a THE HOME DEPOT, and                   :
THE HOME DEPOT, INC.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 30th day of September, 2020, it having been reported to the

court that this matter has settled, it is hereby ORDERED that the Clerk of Court is

directed to mark this matter CLOSED for statistical purposes only and the parties

shall, as soon as practicable, submit an appropriate dismissal filing in accordance

with Federal Rule of Civil Procedure 41(a).1



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania


      1
        Rule 41 contemplates three methods of dismissal. Before an answer or
summary judgment motion has been filed, an action can be dismissed by a notice
of dismissal signed by the plaintiff alone. See FED. R. CIV. P. 41(a)(1)(A)(i). After an
answer or motion for summary judgment has been filed, the parties can dismiss a
case by filing a stipulation of dismissal signed by all parties to have appeared. See
FED. R. CIV. P. 41(a)(1)(A)(ii). Either of these filings operates to close the case and
end the court’s jurisdiction without further court action; as such, no proposed
order or signature line for judicial approval is required. For any dismissal that is
conditional or otherwise requires court approval, including, for example, a request
that the court retain jurisdiction for a specific period of time for enforcement of the
settlement, the plaintiff shall submit a motion to dismiss setting forth the requested
terms for dismissal, accompanied by a proposed order. See FED. R. CIV. P. 41(a)(2).
